DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Svanqvist, USP 5,944,958 in view of George et al, USP 5,355,083.
Regarding claims 16-20, Svanqvist teaches a method of for creping a paper that includes the acts of detecting, measuring, and correcting qualities (water content bottom of column 4) of the coating and creping process (see abstract and claim 1). This includes the step of modifying the thickness and distancing of the doctor blade, the ingredients provided as additives, and uniformity of the creping process (columns 3-4).
Svanqvist further teaches that the crepe monitoring and measurements means utilizes a laser light source (column 3 line 52), that will send out and measure the scattering of light based on the crepe macrostructure (see column 3).
While Svanqvist teaches the measuring and modifications of the creeping process due to the moisture and thickness of the adhesive through measuring the scattering of light, they leave the actual formula of determining the thickness up the ability of the average artisan.
The Examiner notes that the same end result occurs through the same basic process (measuring and calculating the thickness based on scattering of light forma laser beam), and that one of ordinary skill in the art at the time of the invention would have the ability to perform the specific claimed steps of finding the difference form a first and final intensity to the at least a portion of the beam in order to calculate the thickness. The statement that the thickness is calculated from the same measurements is sufficient enough to lead an average artisan to be capable of performing the same claimed task.
For compact prosecution purposes, the Examiner is introducing the George reference as well, that is explicitly providing more information of the use of measuring light intestines to determine the thickness of a coating on a cylindrical object. George teaches the specific steps utilized to take two different measurements, and modify them to arrive at the thickness of a coating around an object all while being a non-contact form of measurement to send the information to the computer to allow for production modifications. Please see columns 5-6 and claim 8 of George.
It would have been obvious to one of ordinary skill in the art to utilize the conventional manner of determining the thickness of the layer as taught by George in the Creping adhesive specific use of laser measurements of Svanqvist at the time of the invention for the benefit of actively controlling the adhesive layer and topography of the creping process in a conventional and known manner.
For some of the dependent claims, there are properties of the accuracy to the measurements provided. While the combination of reference is silent to the resolution of the measurement, or the processing speed of the processer, it is well understood to have as fast and accurate readings as possible in the field of real time measurements. The act of making them as fast and accurate as possible is well within the ability of the average artisan. If there is something novel about the claimed combination of parameters, it must be actively claimed and presented to show an unexpected result other than routine optimization.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,914,037. Although the claims at issue are not identical, they are not patentably distinct from each other because the intended use of creping paper and measuring the creping of paper are obvious enough when the majority of the claimed limitations are directed to the same set of steps of measuring and determining the proper amounts of creping adhesive to utilize.  Any variances in the claim scope is within the ability of the average artisan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748